Citation Nr: 0106889	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
anxiety with chest pain (heart attack) and skin rash claimed 
due to treatment at a VA facility.  


REPRESENTATION

Appellant represented by:	Rashid El Malik, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1999 the RO, in 
pertinent part, denied service connection for PTSD.  In 
November 1999, the RO denied entitlement to compensation 
under 38 U.S.C. § 1151 for anxiety with chest pain and skin 
rash.  The veteran has perfected appeals as to both issues.  

In July 1999, the veteran claimed entitlement to an increased 
rating for an eye disability.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  A review of the claims files reveals the claim has 
been denied due to a lack of verifiable in-service stressors.  
At the time of a hearing before the undersigned in December 
2000, the veteran testified that he was subjected to sniper 
fire while aboard an airplane at Nha Trang, Vietnam.  He 
related that the incident occurred on his trip back to the 
United States.  The Board finds this incident is potentially 
verifiable.  

During the December 2000 hearing, the veteran also testified 
to the fact that he had been in receipt of Social Security 
disability benefits since approximately 1996.  These records 
have not been associated with the claims files.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has indicated that medical records upon which 
an award of Social Security Disability benefits has been 
predicated are relevant to VA claims for service connection 
and an increased rating.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In correspondence dated in November 1999, the veteran 
reported that he had served in the Army Reserves in 1970.  
There are no service personnel records or service medical 
records associated with the claims files from this service.  
The RO must attempt to secure these records.  

The veteran has claimed entitlement to compensation under 
38 U.S.C.A. § 1151 for anxiety with chest pains and a skin 
rash.  He has alleged that VA failed to properly diagnose and 
care for a heart condition while he was hospitalized at a VA 
Medical Center at West Los Angeles, in September 1997.  He 
has further alleged that as a result of VA erroneously 
informing him that he had brain cancer, spinal cancer and 
lung cancer, he suffered from anxiety which also weakened his 
heart.  The pertinent medical records have been obtained and 
associated with the claims files.  A medical opinion has not 
been obtained, however, to determine if VA's actions resulted 
in anxiety, chest pain, a heart condition and/or rashes in 
the veteran which would be compensable under 38 U.S.C.A. 
§ 1151.  

For claims filed subsequent to October 1, 1997, section 1151 
of Title 38, United States Code, provides that compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  A 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was: carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event which was not reasonably 
foreseeable. 

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a),  
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. §  
5103A).  In the instant case, the Board finds that the VCAA 
requires that the RO attempt to confirm the veteran's alleged 
in-service stressor concerning being subjected to sniper fire 
while on board an airplane at Nha Trang, Vietnam in 1967.  
The RO must also obtain the Social Security Administration 
records referenced by the veteran at the time of the December 
2000 Board hearing.  In addition, a medical opinion is needed 
to ascertain whether VA actually failed to properly diagnose 
and care for a heart condition in September 1997 which 
resulted in additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event which was not reasonably foreseeable.

Accordingly, this case is REMANDED to the RO for the  
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for PTSD, or any 
records pertinent to the 38 U.S.C. § 1151 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  The RO should also obtain the 
service medical records and service 
personnel records from the veteran's 
service in the Army Reserve in 1970.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

3.  The RO should contact the veteran and 
request that he furnish a complete, 
detailed description of all in-service 
stressors, as well as information and 
supporting evidence pertaining to any 
combat in which he participated.  He 
should provide the dates and places of 
his military assignments, his specific 
duties at each location, and the events 
or experiences he found the most 
upsetting.  He should also be asked to 
describe the events in detail, including 
the date, place, and the names of other 
persons involved.

4.  The RO should submit any pertinent 
information supplied by the veteran, 
together with a copy of this remand and 
any other relevant documents, including 
personnel records, to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR).  The RO should 
ask the USASCRUR to provide supporting 
evidence of any of the claimed stressors, 
including the veteran's participation in 
combat, and the alleged sniper incident 
at Nha Trang.  

5.  If the above-requested development 
results in credible supporting evidence 
of any of the claimed stressors, or 
evidence that the veteran engaged in 
combat, the veteran should be provided a 
psychiatric examination by a board of two 
psychiatrists, if possible, in order to 
determine whether he has PTSD.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological tests, 
that are deemed necessary for an accurate 
assessment.

The examiners should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiners should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.

The examiners should also explain how the 
veteran's symptoms and stressor(s) meet 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV) criteria for PTSD.  The 
examiners should provide the complete 
rationale for all opinions given, and 
state in the report of the examination 
that the case file was reviewed in 
conjunction with the examination.

6.  The RO should also afford the veteran 
an appropriate examination to obtain an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran has a 
current heart disorder, chest pain, 
anxiety or rash as a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing hospital care, 
medical or surgical treatment, or 
examination; or an event which was not 
reasonably foreseeable in 1997.  A 
rationale for the opinions expressed 
should be provided.  The examiner should 
review the veteran's claims folder prior 
to rendering any opinions.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD and also 
entitlement to compensation under 
38 U.S.C.A. § 1151 for anxiety with chest 
pain (heart attack) and skin rash claimed 
due to treatment at a VA facility, in 
light of all pertinent laws and 
regulations as well as pertinent Court 
decisions.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


